      Case: 1:20-cv-06928 Document #: 8 Filed: 01/25/21 Page 1 of 2 PageID #:28




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GLEN ELLYN PHARMACY, INC.,                          )
on behalf of plaintiff and                          )
the class members defined herein,                   )
                                                    )
       Plaintiff,                                   )       20 cv 6928
                                                    )
v.                                                  )       Sara L. Ellis
                                                    )
ASHGROVE MARKETING AGENCY, LLC,                     )
and JOHN DOES 1-10,                                 )
                                                    )
       Defendants.                                  )

                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Glen Ellyn Pharmacy, Inc.,

voluntarily dismisses its individual claims against Defendant Ashgrove Marketing Agency, LLC,

without prejudice and without costs. Plaintiff Glen Ellyn Pharmacy, Inc., voluntarily dismisses

its class claims against Defendant Ashgrove Marketing, LLC, without prejudice and without

costs. Plaintiff’s claims against Defendants John Does 1-10 are dismissed without prejudice and

without costs.

                                                    Respectfully submitted,

                                                    s / Dulijaza Clark
                                                    Dulijaza (Julie) Clark


Daniel A. Edelman
Cathleen M. Combs
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200



                                                1
      Case: 1:20-cv-06928 Document #: 8 Filed: 01/25/21 Page 2 of 2 PageID #:29




                                CERTIFICATE OF SERVICE

        I, Dulijaza Clark, hereby certify that on January 25, 2021, a true and accurate copy of the
foregoing document was filed via the Court’s CM/ECF system, and I caused a copy to be to be
served, via email on the following party:



VIA MAIL AND EMAIL
Jad Sheikali
Honigman LLP
155 N. Wacker Drive, Ste 3100
Chicago, IL 60606
jsheikali@honigman.com



                                                     /s/Dulijaza Clark
                                                     Dulijaza Clark

                                                     Daniel A. Edelman
                                                     Cathleen M. Combs
                                                     Dulijaza (Julie) Clark
                                                     EDELMAN, COMBS, LATTURNER
                                                     & GOODWIN, LLC
                                                     20 S. Clark St, Suite 1500
                                                     Chicago, Illinois 60603
                                                     (312) 739-4200
                                                     (312) 419-0379 (FAX)




                                                 2
